Citation Nr: 0402844	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  00-20 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a higher initial rating for herpes 
simplex, evaluated as noncompensably disabling from September 
29, 1998, and as 10 percent disabling from August 30, 2002.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The appellant had active military service from March 1978 to 
March 1982. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appellant testified at a hearing 
at the RO before the undersigned in March 2001.

When this case was before the Board in June 2001, it was 
remanded for further development.  The Board also referred to 
the RO the issue of entitlement to service connection for 
headaches as secondary to the service-connected herpes 
simplex disability.  The RO has yet to adjudicate this claim.  
Therefore, it is again referred to the RO for appropriate 
action. 

When the case was most recently before the Board in May 2003, 
the claims were again remanded for further development.  
While in remand status, the RO increased the rating for 
herpes simplex to 10 percent, effective August 30, 2002; 
however, this did not resolve the veteran's appeal with 
respect to this issue.


REMAND

In the remand of May 2003, the Board directed the RO to 
afford the veteran current VA examinations to determine the 
degree of severity of his herpes simplex and bilateral 
hearing loss disability.  Unfortunately, the RO returned the 
case to the Board without complying with this directive.  

The Board is obligated by law to ensure that RO's comply with 
its directives. Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 
(1998).  

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions: 

1.  The veteran should be afforded a 
VA examination to determine the 
current degree of severity of his 
bilateral hearing loss disability.  
The claims folder must be made 
available to the examiner for 
review. 

2.  The veteran should be afforded a 
VA examination by a physician with 
appropriate expertise to determine 
the current degree of severity of 
his herpes simplex.  The claims 
folder must be made available to the 
examiner for review.  Any indicated 
studies should be performed.  The RO 
must ensure that the examiner 
provides all information required 
for rating purposes.

3.  The RO should undertake any 
other development it determines to 
be indicated.

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  
If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, a supplemental 
statement of the case should be 
issued to the veteran and his 
representative and they should be 
afforded the requisite opportunity 
to respond.

The case should then be returned to the Board for further 
appellate action, if otherwise in order.  By this REMAND the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




